DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response to the amendment filed 1/28/2022.  Claims 1, 3, and 5-12, 14-27 are pending in this application and have been considered below.  
Applicant’s arguments with respect to claims 1, 3, and 5-12, 14-27 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Objections
Claim 14-20 is/are objected to because of the following informalities:
Claim 13 is cancelled, yet there is still a period in the claim.  
Claims 14, 17, and 18 all depend on cancelled claim 13.  
Claims 15-16 and 19-20 depend either directly or indirectly from the objection of claim 14 and 18, therefore they are also objected.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, 8-9, 18-22, 24, and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wu  et al. (US 2016/0188994 A1 – hereinafter “Wu”) in view of Cote et al. (US 2012/0044372 A1 – hereinafter “Cote”) in view of Xu et al. (“Review of machine-vision based methodologies for displacement measurement in civil structures” – hereinafter “Xu”) in view of Varerkar et al. (US 20180300556 A1 – hereinafter “Varerkar”).
Claim 1:
Wu discloses a system comprising: 
an electro-optical device (Fig. 18, imaging device 1802) comprising: 
an imaging system (Fig. 18, image processing system 1800); 
a sensor (Fig. 18, sensor component 1806) outputting signals (¶43 discloses “frames of a video sequence”) in response to one or more images of an object or region of interest imaged on the sensor using the imaging system (¶49 discloses “selecting a certain number of features in each block (on both the reference and target images) with the largest response values”); 
an analog amplifier connected to the sensor, the analog amplifier amplifying the signals using an analog process so as to form an analog output (¶88 discloses “an analog amplifier”); 
an analog to digital converter (ADC) connected to the analog amplifier, the ADC converting the analog output into a digital data (¶88 discloses “an A/D converter”); 
a demosaicing module (¶42 discloses “Bayer demosaic”) connected to the ADC, the demosaicing module formatting the digital data into digital image data comprising the digital data associated with appropriate pixel positions (¶42 discloses “Bayer demosaic”; where, demosaicing is the interpolation of the image back the image captured with a CFA, so that for every CCD pixel there can be an associated full RGB value1) on a display (Fig. 18, Display 1828) so that the digital video image data can be used to construct the images of the object or the region of interest on the display (Fig. 18, Display 1828, image 1830); and 
a computer comprising (¶99 discloses a “Graphics subsystem 1915”) a graphics processing unit (¶99 disclose a GPU) converting the digital video image data into a time series of the images readable by the computer (¶99 discloses “An analog or digital interface may be used to communicatively couple graphics subsystem 1915 and display 1920.  For example … HDMI“), the computer tracking a target in the images using a tracking algorithm (¶38 discloses “the tracking of the points to be matched”; ¶45 discloses “tracking the matching feature point pairs”) 


so as to track(¶38 discloses “the tracking of the points to be matched”; ¶45 discloses “tracking the matching feature point pairs”); and 
a transmitter transmitting information (¶111 discloses “transmitters”) comprising at least one of a motion or an identification of the target (¶30 discloses “identify objects in the 3D space”; ¶91 discloses “identify the feature points in the images”); and wherein: 
the computer is housed in a portable unit  with the imaging system, the sensor, the ADC, the analog amplifier, and the demosaicing unit (¶¶93, 114 discloses a portable unit with a camera; Fig. 18 discloses imaging devices 1802, processors 1820, sensors 1806; ¶88 discloses “an A/D converter”; ¶42 discloses “Bayer demosaic”; where, it has been held by the courts that making separate pieces integral is not a patentable distinction over the prior art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Wu disclose all of the subject matter as described above except for specifically teaching “formatting the digital data into digital image data comprising the digital data associated with appropriate pixel positions on a display so that the digital image data can be used to construct the images of the object or the region of interest on the display” and “the computer tracking a target in the images using a tracking algorithm using .”   However, Cote in the same field of endeavor teaches “formatting the digital data into digital image data comprising the digital data associated with appropriate pixel positions on a display so that the digital image data can be used to construct the images of the object or the region of interest on the display” (¶106 discloses “"raw image data" or data in the "raw domain," may then be processed using one or more demosaicing techniques to convert the raw image data into a full color image, , generally by interpolating a set of red, green, and blue values for each pixel.”; ¶¶224, 226-267, 316-318) and “parallel” (¶116 discloses “120 and 122 process units and may operate in parallel to collect multiple sets of statistics for each frame of the image data acquired by the active sensor.”; ¶¶279, 298) and “using parallel computing (¶122 discloses “parallel camera interfaces”), wherein: computations of the tracking algorithm (¶199) are divided into smaller pieces, the smaller pieces are executed separately and simultaneously (¶279 discloses “these processes may occur sequentially or in parallel”; ¶¶289, 298).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Wu and Cote before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to construct viewable image raw format from an image sensor (Cote ¶106) and to perform parallel computing to improve processing speed.  This motivation for the combination of Wu and Cote is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  Also, executing a parallel processor is well known in the art to improve processing speed reduce the processing time.  This is supported by at least KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results.  In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness MPEP 2141 (III).
Wu discloses all of the subject matter as described above except for specifically teaching “monitor the motion of the target” and “track a motion of a target.”  However, Xu in the same field of endeavor teaches “monitor the motion of the target” (Abstract discloses “displacement measurement in civil structures”; last paragraph on p. 96 discloses “transform image motion to structural displacement”) and a “track a motion of a target.” (Abstract disclose “target tracking and structural displacement calculation … e.g. robust tracking methods”).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine Wu and Xu before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use a camera for structural health monitoring (SHM) is more easily provide  valuable information for structural assessment and decision support for maintenance through relevant measures of structural response. (Xu p. 91, first paragraph under “I. Introduction”).  This motivation for the combination of Wu and Xu is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  
Wu discloses all of the subject matter as described above except for specifically teaching “parallel computing.”  However, Varerkar in the same field of endeavor teaches “parallel computing” (¶89 discloses “central processing units (CPUs) including multi-core CPUs, one or more parallel processing units”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Wu and Varerkar before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve processing speed reduce the processing time.  This is supported by at least KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results.  In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness MPEP 2141 (III).
Claim 3:
The combination of Wu, Cote, Xu, and Varerkar discloses the elements recited in claim 3 for at least the reasons discussed in claim above.
“comprising a multi-core processor comprising a plurality of processor cores … and wherein the parallel process is divided into smaller algorithm pieces that are each executed separately in the multi-core processor (Varerkar  ¶89 discloses “central processing units (CPUs) including multi-core CPUs, one or more parallel processing units”; ¶214 discloses “Any processes relating to method 980 may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, etc.), software (such as instructions run on a processing device), or a combination thereof, as facilitated by tracking and privacy mechanism 610 of FIG. 6. The processes associated with method 980 may be illustrated or recited in linear sequences for brevity and clarity in presentation; however, it is contemplated that any number of them can be performed in parallel (emphasis added)”,
the smaller algorithm pieces each identify one of the plurality of targets (Xu Fig 4 discloses 4 targets) simultaneously and in real time with the one or more motions (Cote ¶152 discloses “image data from one sensor is processed in real-time”), and
the output of each processor cores are combined so that the camera (Wu ¶¶93, 114 discloses a portable unit with a camera;) is used to track the motion of each of the plurality of targets (Xu Abstract discloses “displacement measurement in civil structures”; last paragraph on p. 96 discloses “transform image motion to structural displacement”; Abstract discloses “target tracking and structural displacement calculation … e.g. robust tracking methods”).”
Cote discloses “image frames indexed with an integer k”, “kth image frame” and “the (k-1)th image frame” (¶166 and Fig. 21 disclose “input pixels x(t), with the variable "t" denoting a temporal value”… “previously filtered frame or a previous original frame” i.e. t-1 show in Fig. 22). Cote discloses 
Wu in the same field of endeavor teaches “identifies a target” (¶30 discloses “identify objects in the 3D space”; ¶91 discloses “identify the feature points in the images”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Wu and Cote before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to process images to feature match features of an object from one image to another (Wu ¶3).  This motivation for the combination of Locatelli and Wu is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results.  In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness MPEP 2141 (III).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Wu and Cote before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to monitor the image over time (Locatelli ¶¶ 1-3).  This motivation for the combination of Wu and Cote is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claim 5:
The combination of Wu, Cote, Xu, and Varerkar discloses the elements recited in claim 5 for at least the reasons discussed in claim 1 above.
Xu discloses and wherein: the electro-optical system does not include image stabilization or image stabilization is disabled, the image stabilization comprising at least software or hardware that reduces blurring of the images associated with motion of the sensor; the electro-optical system does not include autofocus or the autofocus is disabled, the autofocus comprising at least one of software or hardware that automatically focuses the images of the object or the one or more regions of interest on the sensor (p. 94 discloses “autofocus and automated image stabilization that might lead to changes in camera internal parameters are disabled.”).
The motivation to combine Wu and Xu is the same as provided for claim 1 above.
Claim 6:
The combination of Wu, Cote, Xu, and Varerkar discloses the device of claim 3, wherein: the parallel process is divided into smaller algorithm pieces that are each executed separately in one of the processor cores (Wu ¶82 discloses “one or more processor core(s) may undertake one or more of the operations”), outputs of each of the processor cores are combined and used to identify the one or more targets (Wu ¶30 discloses “identify objects in the 3D space”; ¶91 discloses “identify the feature points in the images”).
Claim 8:
The combination of Wu, Cote, Xu, and Varerkar discloses the device of claim 3, wherein the computer correlates the kth image frame with the image of the targets in the (k-1)th image frame so as to determine a one or more targets locations of the targets in the kth image frame (Wu in at least ¶3 discloses “feature matching”; ¶30 discloses “identify objects in the 3D space”; ¶91 discloses “identify the feature points in the images”; Wu ¶166 and Fig. 21 disclose “input pixels x(t), with the variable "t" denoting a temporal value”… “previously filtered frame or a previous original frame” i.e. t-1 show in Fig. 22).
Claim 11:
The combination of Wu, Cote, Xu, and Varerkar discloses the system device of claim 34, wherein the computer determines the one or more locations as a function of time so as to measure the a motions in the one or more locations of the one or more targets in response to a force applied to the one or more targets (Xu Abstract, p. 97 §3.2).
Claim 12:
The combination of Wu, Cote, Xu, and Varerkar discloses the system of claim 11, wherein the one or more targets are is located on a road or a bridge and the force is a weight of a vehicle traveling on the road or the bridge (Xu p. 101 “estimation of vehicle weights”, Table 8)
Claim 18:
The combination of Wu, Cote, Xu, and Varerkar discloses the system of claim 13, further comprising a transmitter transmitting the real-time motions and the locations of the targets to the processor using a cellular wireless network   (Varerkar ¶153 discloses a mobile network).
 Claim 19:
he combination of Wu, Cote, Xu, and Varerkar discloses the system of claim 18, further comprising a cloud based server including the processor (Varerkar ¶153 discloses “a cloud network”).
Claim 20:
he combination of Wu, Cote, Xu, and Varerkar discloses the system of claim 19, further comprising a power supply powering the device so that the device is autonomously powered (Varerkar ¶46 discloses “autonomous driving”; where a vehicle has a power supply).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Cote in view of Xu, further in view of Stevick et al. (US 2006/0082590 A1 – hereinafter “Stevick”). 
Claim 9:
The combination of Wu, Cote, Xu, and Varerkar disclose the elements recited in claim 9 for at least the reasons discussed in claim 8 above and claim 23 below.  The portions not taught by Locatelli, Wu, and Cote are taught by Stevick as shown in claim 23 below.
Claim 21:
The combination of Wu, Cote, Xu, and Varerkar discloses the system of claim 3, wherein the computer identifies or determines a location or motion of the target (Wu ¶91 discloses “identify the feature points in the images”) even when a shape of the target is changing during the measurement so that the tracking algorithm is independent of shape (Xu p. 101 discloses § 3.2.4 “Shape-based tracking,” all other methods in § “3.2 Target tracking” are independent of shape – listed in Table 5).
Claim 24:
The combination of Wu, Cote, Xu, and Varerkar discloses the elements recited in claim 21 for at least the reasons discussed in claim 1 and 3 above.  Where Wu ¶99 discloses “a graphics processing unit (GPU) … the interface may be any of a High-Definition Multimedia Interface, Display Port, wireless HDMI.”
Claim 26:
The combination of Wu, Cote, Xu, and Varerkar discloses the system of claim 1, further comprising a distributed computer system including the computer comprising an embedded computer and a server coupled to the embedded computer in the electro-optic device, wherein the embedded computer comprises a multi-core processor and the distributed computer system enables real time viewing and archiving of the tracking of the one or more targets (Varerkar  ¶89 discloses “central processing units (CPUs) including multi-core CPUs, one or more parallel processing units”; ¶214 discloses “Any processes relating to method 980 may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, etc.), software (such as instructions run on a processing device), or a combination thereof, as facilitated by tracking and privacy mechanism 610 of FIG. 6. The processes associated with method 980 may be illustrated or recited in linear sequences for brevity and clarity in presentation; however, it is contemplated that any number of them can be performed in parallel (emphasis added)”,.

Allowable Subject Matter
Claim(s) 23 is/are allowed.
Claims 10, 14-17, 25, and 27  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross Varndell/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Malvar et al. “HIGH-QUALITY LINEAR INTERPOLATION FOR DEMOSAICING OF BAYER-PATTERNED COLOR IMAGES,” June 2004, Acoustics, Speech, and Signal Processing, 1988. ICASSP-88., 1988 International Conference on 3:iii - 485-8 vol.3.